                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


ROBIN L. HINKLE, individually
and on behalf of those similarly
situated,

           Plaintiff,

v.                                 Civil Action No. 2:15-cv-13856

CASEY JOE MATTHEWS; TIMOTHY MAY
and CONNIE MAY, husband and wife;
SANTANDER CONSUMER, USA, INC., an
Illinois corporation; SAFE-GUARD
PRODUCTS INTERNATIONAL, LLC, a
Georgia limited liability
company; and JOHNNY HINKLE,

           Defendants.


                    MEMORANDUM OPINION AND ORDER


           Pending is defendant Safe-Guard Products

International, LLC’s motion for summary judgment filed November

8, 2016.


                           I.   Background


           Plaintiff Robin L. Hinkle is a resident of Delbarton,

West Virginia.   Am. Compl. ¶ 1.    Defendant Safe-Guard Products

International, LLC (“Safe-Guard”) is a Georgia limited liability

company that offers Guaranteed Auto Protection (“GAP”) insurance

to vehicle purchasers in West Virginia.      Id. ¶¶ 5, 17.   In the

event of an accident resulting in the total loss of a vehicle,
                                   1
GAP insurance is generally used to cover any “gap” between the

purchaser’s outstanding balance owed on the automobile and the

amount paid by the purchaser’s primary insurer.      See id. ¶ 26

and see Mot. Summary Judgment, “ECF # 73,” Ex. B, 1.


            In July 2006, Johnny and Robin Hinkle1 entered into a

“Retail Installment Contract and Security Agreement” for the

purchase of a vehicle from C&O Motors, Inc. of Saint Albans,

West Virginia.    Id. ¶ 25.   The vehicle cost $20,552.70, of which

the Hinkles financed $19,718.20 over a period of six years with

an interest rate of 14.25%.     See ECF # 73, Ex. A, 2.   The

Hinkles agreed to payment of monthly installments of $411.38,

with a 5% late charge if a payment was more than ten days late.

Id. at 1.


            As part of that same transaction, the Hinkles

purchased GAP insurance from Safe-Guard for $495.00, which they

agreed to pay as part of the Retail Installment Contract and

Security Agreement.    Id.    The terms of the GAP insurance

addendum state:


     the Dealer/Assignee agrees to cancel a portion of the
     Customer’s indebtedness in the event of a Total Loss
     of the Vehicle as defined herein. The Deficiency
     Waiver Addendum will waive the amount equal to the


1 Although the Hinkles have since divorced, they purchased the
automobile together and are co-owners thereof. Johnny Hinkle
was named as a defendant in the complaint. Am. Compl. ¶ 6.
                                   2
      Unpaid Net Balance less the Actual Cash Value (ACV) of
      the vehicle, both as defined herein . . . [.]

Mot. Summary Judgment, “ECF # 73,” Ex. B, 1.   “Unpaid Net

Balance” is defined as excluding, inter alia, “any and all . . .

late charges, delinquent payments, deferred payments,

uncollected service charges, . . . and penalty fees . . . [.]”

Id.   The GAP insurance addendum was sold to the Hinkles by C&O

salesman Paul L. Waugh, who, according to Ms. Hinkle’s

affidavit, “led [Mr. and Ms. Hinkle] to believe that [they] were

purchasing an insurance policy that would protect [them] from

continuing to owe any outstanding balance still owed on the loan

after a total loss, whatever the circumstances.”   Plaintiff’s

Mem. in Opposition, “ECF # 77,” Ex. B, 3.   Ms. Hinkle reviewed

the Gap insurance addendum, which named both of the Hinkles, at

the time of purchase and it was properly signed by Mr. Hinkle

and the dealer.   ECF # 73 Ex. B, 1; Ex. C, 43.


          Shortly after purchasing the automobile, the Hinkles

began falling behind on their payment schedule and accruing

significant late fees.   ECF # 73, Ex. C, 52-53.   Approximately

five years after the purchase, there was an accident which

resulted in the Hinkles’ automobile being considered a total

loss.   Based on the estimated cash value of the automobile, Ms.

Hinkle’s insurer, State Farm, issued a check in the amount of

$7,285.00 to Santander Consumer USA Inc. (“Santander”), the

                                 3
lienholder on the automobile.       ECF # 73, Ex. D, 1.   At the time

of the accident, Hinkle had a payoff balance of $11,983.81,

which included late charges and deferred payments.        Am. Compl. ¶

29; ECF # 73, Ex. E.     When Santander sought to collect the

remaining $4,698.81 not covered by State Farm’s payment, Hinkle

tried to invoke her Safe-Guard policy.       Am. Compl. ¶¶ 29, 30.

Safe-Guard denied her claim, evaluating her “Re-Amortized

Balance at Date of Loss” at only $5,283.68 due to

“inconsistencies in [Hinkle’s] payment history, such as late

payments[.]”     ECF # 73, Ex. E.   The State Farm payoff would have

more than covered this amount, with a leftover “Negative Gap” of

$2,001.32.   Id.   Accordingly, Safe-Guard found that no coverage

was available.


         Plaintiff filed her original complaint in the Circuit

Court of Mingo County, bringing claims for breach of contract,

common law bad faith, and violations of the West Virginia Unfair

Trade Practices Act (“WVUTPA”), as well as separate counts for a

declaratory judgment to recover benefits under the GAP contract

and punitive damages.     The complaint named Safe-Guard as a

defendant, along with Santander (the assignee of plaintiff’s car

loan), three individuals involved in the car accident, and

Johnny Hinkle.     On October 16, 2014, the circuit court denied

Santander’s motion for summary judgment as to the breach of


                                    4
contract, bad faith, WVUTPA, and punitive damages claims.      See

ECF # 77, Ex. A.


            On March 11, 2015, the West Virginia Supreme Court of

Appeals affirmed the circuit court’s finding that the GAP policy

was insurance.   See State of West Virginia, ex rel. Safe-Guard

Products Int’l, LLC, v. Thompson, 235 W. Va. 197 (2015).


            On October 9, 2015, the case was removed to this court

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1453.

Plaintiff filed her amended class action complaint on December

23, 2015.   See ECF # 25.   The new complaint contained class

action claims for violations of the West Virginia Consumer

Credit and Protection Act (“WVCCPA”), which Safe-Guard moved to

dismiss. The court dismissed those claims in an order entered on

August 31, 2018.    See ECF # 121.    Safe-Guard now seeks summary

judgment on the remaining claims for breach of contract, common

law bad faith, unfair trade practices under the WVUTPA,

declaratory judgment to recover benefits under the GAP contract,

and punitive damages.2




2  On October 5, 2015, prior to this case being removed, the
Circuit Court of Mingo County entered an agreed partial
dismissal order dismissing defendants Casey Joe Matthews,
Timothy May, and Connie May. See ECF # 1 Ex. 4. Additionally,
on November 15, 2018, this court granted final approval of
Hinkle’s class settlement with Santander and dismissed them from
this action. See ECF # 130. No claims have been asserted
                                  5
                        II.   Governing Standard


         Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).    “Material” facts are those necessary to

establish the elements of a party’s cause of action.      Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).     A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.   Anderson, 477 U.S. at 248.


         Inferences that are “drawn from the underlying

facts . . . must be viewed in the light most favorable to the

party opposing the motion.”     United States v. Diebold, Inc., 369

U.S. 654, 655 (1962).    A party is entitled to summary judgment

if the record, as a whole, could not lead a rational trier of

fact to find for the non-moving party.      Williams v. Griffin, 952




against Johnny Hinkle, and he has not made an appearance in this
action.
                                   6
F.2d 820, 823 (4th Cir. 1991).     Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable

fact-finder to return a verdict in favor of the non-moving

party.    Anderson, 477 U.S. at 248.


                           III.   Discussion


  A.     Law of the Case


            As an initial matter, the court considers Hinkle’s

contention that the court should not decide the issues presented

in Safe-Guard’s motion because of the “law of the case”

doctrine.    Hinkle argues that since the Circuit Court of Mingo

County already denied a motion for summary judgment filed by

Santander, that the circuit court’s ruling precludes this court

from reconsidering any issues decided therein, including, inter

alia, that the contract contained ambiguities.     “The law-of-the-

case doctrine generally provides that ‘when a court decides upon

a rule of law, that decision should continue to govern the same

issues in subsequent stages in the same case.’” Musacchio v.

United States, 136 S. Ct. 709, 716 (2016) (quoting Pepper v.

United States, 562 U.S. 476, 506 (2011)).      The doctrine “directs

a court’s discretion, it does not limit the tribunal’s power.”

Arizona v. California, 460 U.S. 605, 618 (1983).




                                   7
          Among other reasons, Hinkle’s argument fails because

the interlocutory motion for summary judgment by the state court

does not constitute the law of the case.   See Winchester Homes,

Inc. v. Osmose Wood Preserving, Inc., 37 F.3d 1053, 1059 n. 8

(4th Cir. 1994) (“The Supreme Court has indicated that ‘it

requires a final judgment to sustain the application of the rule

of the law of the case just as it does for the kindred rule of

res judicata.’”)(quoting U.S. v. United States Smelting Co., 339

U.S. 186, 199 (1950)); see also Peralta v. Dillard, 744 F.3d

1076, 1088 (9th Cir. 2014) (“the denial of a summary judgment

motion is never law of the case because factual development of

the case is still ongoing.”).


          Accordingly, the court does not rely on the

previously-entered order by the Circuit Court of Mingo County,

and conducts its own analysis herein.


  B.   Breach of Contract


          In its motion for summary judgment, Safe-Guard claims

that the terms of the contract are unambiguous and do not

entitle Hinkle to relief as a matter of law.   “When a court

interprets an insurance policy, the ‘[l]anguage in an insurance

policy should be given its plain, ordinary meaning.’ . . .

‘Where the provisions of an insurance policy contract are clear

and unambiguous they are not subject to judicial construction or
                                8
interpretation, but full effect will be given to the plain

meaning intended.’” Murray v. State Farm Fire & Cas. Co., 203 W.

Va. 477, 482 (1998) (quoting Soliva v. Shand, Morahan & Co.,

Inc., 176 W.Va. 430 syl. pt.1 (1986) and Keffer v. Prudential

Ins. Co. of America, 153 W.Va. 813, syl. (1970)).   However,

“‘[w]henever the language of an insurance policy provision is

reasonably susceptible of two different meanings or is of such

doubtful meaning that reasonable minds might be uncertain or

disagree as to its meaning, it is ambiguous.’”   Id. (quoting

Prete v. Merchants Property Ins. Co. of Indiana, 159 W.Va. 508,

syl. pt. 1 (1976)).   When the terms of an insurance contract are

ambiguous, those “ambiguous terms . . . are to be strictly

construed against the insurance company and in favor of the

insured.’”   Chafin ex rel. Estate of Bradley v. Farmers &

Mechanics Mut. Ins. Co. of W.Va., 232 W. Va. 245, 249 (2013)

(quoting Nat'l Mut. Ins. Co. v. McMahon & Sons, 177 W.Va. 734,

syl. Pt. 4 (1987)).


         Hinkle contends that the GAP insurance addendum

contained both patent and latent ambiguities that must be

resolved in her favor.   Patent ambiguities occur “where the

uncertainty as to meaning ‘arises upon the words of the . . .

instrument as looked at in themselves[,]’”   Ward v. Dixie Nat.

Life Ins. Co., 257 F. App'x 620, 626 (4th Cir. 2007) (quoting


                                 9
Hann v. Carolina Cas. Ins. Co., 252 S.C. 518, 167 S.E.2d 420,

422 (1969)); “latent ambiguit[ies] arise[] when the instrument

upon its face appears to be clear and unambiguous, but there is

some collateral matter which makes the meaning uncertain.”

Energy Dev. Corp. v. Moss, 214 W. Va. 577, 586 (2003) (quoting

Collins v. Treat, 108 W.Va. 443, 446 (1930)).


         Hinkle contends that “Unpaid Net Balance” as stated in

the contract is both patently and latently ambiguous.

Specifically, Hinkle argues that under “general parlance,

‘Unpaid Net Balance’ would describe the entire balance owed

under the loan[.]”    ECF # 77 at 12.   Hinkle further argues that

the use of the term “re-amortized” in Safe-Guard’s claim denial

as well as Mr. Waugh’s representation of GAP insurance make the

contract ambiguous.


         In resolving the question of patent ambiguities first,

the court finds Hinkle’s arguments unconvincing.    Hinkle

acknowledges that “the small print definition of ‘Unpaid Net

Balance’ is located on the back of the form,” but omits the fact

that when “Unpaid Net Balance” is first mentioned in the two-

page addendum, it is qualified by “as defined herein.”       Id. and

ECF # 73, Ex. B, 1.   The definition therein states that late

charges, delinquent payments and deferred payments, as well as

penalty fees, are not covered by the GAP insurance.     ECF # 73,

                                 10
Ex. B.   While Hinkle may be correct regarding the general

parlance of the words “unpaid net balance,” the contract

unambiguously defines its limitations.    The court finds that

there is no reasonable interpretation of “Unpaid Net Balance” as

used here that would include the “delinquent payments, deferred

payments” she failed to make as well as the late charges and

other fees acquired by Ms. Hinkle without contradicting the

express terms of the contract.    Accordingly, there is no patent

ambiguity in the contract.


          The court also finds no latent ambiguity.    Hinkle

argues that the use of the term “re-amortized” in Safe-Guard’s

correspondence denying coverage (ECF # 73, Ex. E) creates a

latent ambiguity in the original contract.    The term “re-

amortized” is not found in the contract; it is simply the term

used by Safe-Guard to represent the act of calculating the

insured’s “Unpaid Net Balance.”    It does not affect or in any

way alter the unambiguous definition of “Unpaid Net Balance.”


          Finally, Hinkle argues that Paul Waugh, the

salesperson at C&O Motors, created a latent ambiguity by

“[leading the Hinkles] to believe that [they] were purchasing an

insurance policy that would protect [them] from continuing to

owe any outstanding balance still owed on the loan after a total

loss, whatever the circumstances.”     ECF # 77, Ex. B, 3.   Failing

                                  11
to read a policy does not excuse the insured from its clear

meaning.   Am. States Ins. Co. v. Surbaugh, 231 W. Va. 288, 299

(2013) (“[i]nsurers are not required to sit beside a policy

holder and force them to read (and ask if they understand) every

provision in an insurance policy.”) (quoting Mission Viejo

Emergency Med. Assocs. v. Beta Healthcare Grp., 197 Cal. App.

4th 1146, 1156 (2011)).    Reliance on a salesperson’s

representations does not overcome the express written terms of a

policy.    See e.g., Mission, 197 Cal. App. at 1155 (“plaintiffs,

‘having failed to read the policy and having accepted it without

objection, cannot be heard to complain it was not what they

expected. Their reliance on representations about what they were

getting for their money was unjustified as a matter of

law.’”)(quoting Hadland v. NN Inv'rs Life Ins. Co., 24 Cal. App.

4th 1578, 1589 (1994)).


           Waugh’s alleged portrayal of the GAP policy, even if

he did claim that coverage would be available “whatever the

circumstances,” does not render the unambiguous contract terms

ambiguous.   Had Hinkle read the terms of the contract, she would

have known that the monthly payments she failed to make and

certain late charges and other fees are not included in the term

“Unpaid Net Balance.”    Indeed, common sense would tell one that

a single premium GAP insurance policy would contemplate timely


                                 12
monthly payments that would reduce the net unpaid balance as

originally envisioned over the life of the agreement; no

reasonable person would expect credit for one’s own delinquency.

Accordingly, the court gives full effect to the plain,

unambiguous terms of the contract and finds that Safe-Guard

acted in compliance therewith when it denied Ms. Hinkle’s claim.

Safe-Guard’s motion for summary judgment on the breach of

contract claim is granted.


            The court further grants summary judgment on those

claims dependent on the underlying breach of contract claim:

common law bad faith and punitive damages3.   See Jordache

Enterprises, Inc. v. Nat'l Union Fire Ins. Co. of Pittsburgh,

Pa., 204 W. Va. 465, 485, 513 S.E.2d 692, 712 (1998) (“A clear

predicate to recovering punitive damages in a common law bad

faith action wherein the policyholder alleges that the insurer

knew the policyholder's claim was proper, but willfully,

maliciously and intentionally denied the claim, is that the

policyholder substantially prevail on the underlying contract

claim.”).




3 The court also grants summary judgment for Count IIID, seeking
a declaratory judgment, as it appears to be factually and
legally duplicative of the breach of contract claim.
                                 13
  C.    West Virginia Unfair Trade Practices Act


         Remaining are Hinkle’s claims under the WVUTPA.   Hinkle

asserts the following violations:


       (a) Misrepresenting pertinent facts or insurance
       policy provisions relating to coverages at issue;
       (b) Failing to acknowledge and act reasonably promptly
       upon communications with respect to claims arising
       under insurance policies;
       (c) Failing to adopt and implement reasonable
       standards for the prompt investigation of claims
       arising under insurance policies; and
       (d) Refusing to pay claims without conducting a
       reasonable investigation based upon all available
       information.


Am. Compl. ¶ 39, corresponding to W. VA. Code § 33-11-4(9)(a)-

(d).   To allege violations of the WVUTPA, a plaintiff “must

establish that the insurance company had a ‘general business

practice’ of committing unfair claim settlement practices and

that the breach of the law was not an isolated event.”

Barefield v. DPIC Companies, Inc., 215 W. Va. 544, 552 (2004).

“[T]he evidence should establish that . . . the violations arise

from separate, discrete acts or omissions in the claim

settlement[.]”   Id.


           Hinkle appears to rely on two events to establish

Safe-Guard’s general business practice and liability under the

WVUTPA: first, that Mr. Waugh misrepresented the nature of the

GAP insurance, and second, that Safe-Guard improperly handled


                                 14
her claim.   Neither event establishes a WVUTPA claim.   Mr.

Waugh’s alleged statement, that coverage would be available

“whatever the circumstances,” does not negate the unambiguous

terms of the contract.   Even if it did, Ms. Hinkle presents no

evidence indicating that this alleged misrepresentation of

coverage was more than an isolated event.    Further, as already

discussed, plaintiff’s claim was properly denied under the terms

of the contract.   The evidence shows that Safe-Guard acted

reasonably promptly (within the fifteen-day requirement of W.

Va. Code § 33-11-4(9)(o)) in denying the claim.   See ECF # 73,

Ex. E (Safe-Guard correspondence dated July 21, 2011), and see

ECF # 73, Ex. I, 2 (noting “CLAIM COMPLETE” on July 6, 2011).

By calculating the unpaid net balance and subtracting from that

amount the actual cash value as provided by State Farm, Safe-

Guard fulfilled its contractual obligation and conducted a

reasonable investigation to settle the claim.   ECF # 73, Ex. E.

Accordingly, there is no genuine dispute of material fact that

could entitle Hinkle to recovery under her WVUTPA claim.      Safe-

Guard’s motion for summary judgment on those claims is granted.


                          IV.   Conclusion


         For the foregoing reasons, it is ORDERED that

defendant Safe-Guard’s motion for summary judgment be, and it

hereby is, granted.

                                 15
    There being no remaining issue for resolution in the above-

styled case, it is further ORDERED that this case be, and hereby

is, dismissed.


         The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                        ENTER: March 25, 2019




                               16
